EXHIBIT 7
From:                               Kelly, Michael (Ptnr-DC)
Sent:                               Thursday, October 8, 2020 4:53 PM
To:                                 'Atkinson, Lawrence (CRM)'; Maurer, Kyle (CRM); Linder, Nick (USAINS)
Cc:                                 Acosta, Sergio (Ptnr-Chi); Paul, Douglas (Ptnr-DC); Mas, Ildefonso (Assoc-DC);
                                    Sean.Berkowitz@lw.com; eric.swibel@lw.com; Joshua.Hamilton@lw.com
Subject:                            US v. Meek and Peavler
Attachments:                        October 8, 2020 Letter to DOJ.PDF


Gentlemen:

See the attached letter. We’d like to set up a call with you so we can discuss these discovery issues before the
conference on Tuesday. Is there a time on Monday that works for you?

Best regards,

Mike

Michael Kelly
Partner
Akerman LLP | 750 Ninth Street, N.W., Suite 750 | Washington, D.C. 20001
D: 202 824 1716 | T: 202 393 6222
michael.kelly@akerman.com




                                                                1
                                                                                       Michael Kelly

                                                                                         Akerman LLP
                                                                                   The Victor Building
                                                                       750 9th Street, N.W., Suite 750
                                                                              Washington, DC 20001

                                                                                      T: 202 393 6222
                                                                                    F: 202 393 5959



                                                                 October 8, 2020

BY EMAIL

 L. Rush Atkinson, Esq.                          Nicholas J. Linder, Esq.
 Kyle Maurer, Esq.                               United States Attorney's Office
 U.S. Department of Justice                      For the Southern District of Indiana
 Criminal Division, Fraud Section                100 West Market Street, Suite 2100
 1400 New York Avenue, N.W.                      Indianapolis, IN 46204
 Washington, D.C. 20005


       Re:    United States v. Meek, et al., Case No. 19-CR-378-JMS-MJD

Dear Rush, Kyle, and Nick:

       We are writing on behalf of Bobby Peavler. In light of the upcoming discovery
conference with the Court on October 13, 2020, we would like to discuss a number of
outstanding discovery issues with you and see if we can reach an agreement to
streamline the issues that the Court would otherwise have to address at the conference.
To give you time to consider your position on these issues, we are describing our
concerns in this letter. We would like to schedule a conference call with you on
Monday, October 12, to discuss each of the issues.

       A.     Celadon's Backup Tapes in the Government's Possession

       The government has held Celadon backup tapes in its possession in a FBI
evidence locker since April, but has not been able to process the tapes due to concerns
about Covid-19. We understand that these tapes hold, among other things, email boxes
for more than 100 Celadon employees, many of which will be important to us as we
prepare Mr. Peavler's defenses.

       As you know, we are sympathetic to the problem and we obviously do not wish
to put any law enforcement personnel at risk, so we have been in a holding pattern as
we wait for those tapes to become available. The government has offered for us to
physically inspect the backup tapes (including in a letter dated September 21), but that
would not be productive because we could not access the information on the backup
tapes and cannot review or otherwise gain any useful information from looking at their

akerman.com
                                             1
outside containers. If we cannot view the content on the backup tapes for such an
important number of Celadon employees, that would interfere with Mr. Peavler's efforts
to prepare his defense. If the delay lingers for too long, we will be forced to ask for an
extension of the May trial date, which is not what we (and we assume you) want.

        We have a proposal for the government and Mr. Meek's counsel with respect to
the backup tapes. First, we believe that the government should propose to Celadon to
set up a taint team at the Justice Department to review any emails or other documents
that include the identity of lawyers. We believe that Celadon's in-house and outside
lawyers were often acting to provide business and not legal advice, and
communications with the lawyers were oftentimes not protected by any privilege. The
taint team could provide a privilege log for any emails or other materials that it believes
to be privileged, and the parties would have the opportunity to challenge privilege
designations as necessary. Celadon would have the opportunity to defend the privilege
designations if it wished. The parties could raise the objections to the Court for a
decision upon those objections. Second, the other emails and documents that do not
contain the names of lawyers would be sent to us in a form available to be uploaded to
our databases. Our hope is that these tasks could be accomplished safely and
efficiently such that no one would need to ask for a delay in the trial.

       B.     The EY Production

       On April 22, 2020, the government informed us that EY had produced electronic
materials in response to a Rule 17(c) subpoena, that the production was not fully load-
ready, and that the government was producing the materials as it received them from
EY. On August 11, 2020, the government informed us that "[s]ince receipt of this
production, we have consulted with our litigation support specialists as to whether
additional processing would be possible, so as to make more materials available in
load-ready format," that "[w]e have been informed that our office does not have such
capabilities" and that "we do not anticipate making additional load-ready productions to
you related to the EY Production."

       We have a series of questions about the current status of the EY Production. Did
the government ask EY to provide the materials in a load-ready format? If not, why
not? Has the government made progress on its own in finding a load-ready solution?
Can the government identify what portions of the production are not load-ready? And
does the government intend to use any portion of the non-load-ready documents that it
received from EY? Thank you for answering these questions. It will help us to identify
what steps we need to take with respect to the EY production.

       C.     Tapes Made By the U.S. Postal Inspection Service

        We thank you for the May 29, 2020 production of the tape made by the U.S.
Postal Inspection Service when it made an unannounced visit to Mr. Peavler's house. It
is a reasonable assumption that the U.S. Postal Inspectors visited other individuals, not
just Bobby Peavler, and attempted to record any other conversations that ensued. We



                                              2
request that the government produce all of those tapes, not just the conversations with
our client. We believe that those tapes are likely to contain Brady material and are also
required be produced under Rule 16 as evidence material to the defense. In addition,
the agents suggested to Mr. Peavler that they were conducting an investigation of BKD.
If the agents' representations were true and not simply a ruse intended to deceive Mr.
Peavler, we do not believe that we have received any materials related to any
investigation of BKD, which would also be likely to contain Brady material and
evidence material to the defense under Rule 16. Please let us know your position on
these tapes and any other related materials.

       D.     Celadon's Response to The Government's Letter

        On May 9, 2020, you sent a letter to counsel for Celadon, making certain
demands and copying the lawyers for Eric Meek and Bobby Peavler. Did the
government receive a response to this letter from Celadon or its lawyers? Did Celadon
or its lawyers produce any further materials to the government following this letter?

       E.     Motion to Compel

        We intend to bring a motion to compel in the near future concerning the topics
set forth in our April 3, 2020 letter. We assume the government has not changed its
position on any of these topics, but we want to check with you as a courtesy before we
submit the filing. We also intend to file a motion for an order requiring compliance
with Brady v. Maryland, but we assume that the government will oppose that motion.
Please let us know if a discussion of either motion would be productive.

       F.     Future Motions for Rule 17(c) Subpoenas

        We anticipate that we will bring more motions for Rule 17(c) subpoenas. Of
course, we are sensitive to the problem that a defense is not required to reveal its case,
its theories, or defenses prior to trial. We are aware that there are many different ways
that courts handle these issues. We would like to discuss with you whether you wish to
agree on a way to proceed. We could agree to request that the Court provide us with
the ability to issue Rule 17(c) subpoenas without making a showing to the Court on
each individual subpoena, which has been done in other cases. We could agree that the
parties can make ex parte submissions to the Court as to why the Rule 17(c) subpoenas
are warranted. In every case, the parties would share the contents of the materials
received pursuant to any subpoena with every other party in the case within 21 days of
receipt, but not necessarily the subpoena itself if the subpoena reflects defenses or
theories.




                                              3
                                     *       *      *

         Please let us know if there is a time on Monday when we can discuss these
matters. Thank you for working with us on these discovery issues.

                                                 Sincerely,

                                                 /s/ Michael Kelly

                                                 Michael Kelly



cc:   Sergio E. Acosta, Esq.
      Douglas B. Paul, Esq.
      Ildefonso P. Mas, Esq.
      Sean M. Berkowitz, Esq. (by email only)
      Eric R. Swibel, Esq. (by email only)
      Joshua G. Hamilton, Esq. (by email only)




                                             4
